The Honorable Bob Watts State Representative Route 1, Box 125 Harrison, AR 72601
Dear Representative Watts:
This is in response to your request for an opinion as to the length of a student transfer and whether a school district can require tuition from the transfer student.
With regard to the length of a transfer, A.C.A. 6-18-306 (Supp. 1987), which governs transfer agreements between districts, states:
    Student transfers granted under the provisions of this section shall be reviewed at the end of four (4) years by the districts involved to determine if the agreement should be renewed.
A.C.A. 6-18-306(g) (Supp. 1987).
It thus appears that the length of a student transfer by agreement between districts is, generally, four years.  The agreement may, however, be reviewed at the end of four years.
Please note that I have enclosed a copy of Opinion Number 87-345, issued by this office on October 26, 1987, in response to your question involving tuition.  It was concluded therein that the school district may charge the parents of a transfer student with tuition upon their entering into an agreement for such payments. See A.C.A. 6-18-306(f) (Supp. 1987).  With regard to the amount of the tuition, 6-18-306(f) states:
    The annual amount of the tuition shall not exceed the average amount of local property tax per pupil collected in the receiving district in the preceding year.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.